Per Curiam:
In answer to interrogatories served on him, the garnishee averred that he 'was not, at the service of the writ, nor had he been since indebted to the defendants in the judgment on which the attachment issued; nor did said defendanis have any claim on him for money or property whatsoever. He proceeds to state a contingency in -which they might be interested in the distribution of the product of a mortgage, on their property, which he held as collateral security. This answer not being satisfactory to the defendants in error, he put in the plea of nulla bona, and on the trial a verdict was rendered against him for $5 53 found to be in his hands, for which sum, with costs, judgment was entered against him. His complaint now is, that he is not liable for costs. It is true, on the trial, he did present a statement showing $5 53 to be in his hands. That, however, was too late’ to relieve him from costs. Having denied all indebtedness and all claims for property, both in his answers and by his plea, and the jury having found against him, he became liable for costs.
Judgment affirmed.